DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Drawings
The drawings were received on 10/06/2019.  These drawings are not accepted. The disclosed figures suggest component 204 being two different things which can create ambiguity (see e.g. FIGS. 2 and 4). Similarly, the disclosed component 205 in figures 3 and 4 is associated with two different things i.e. pipes (see e.g. para. [0017]) and screw terminals (see e.g. para. [0012-13]). Appropriate correction is required. 

Claim Status
Claims 14 and 15 are canceled in RCE filed on 12/28/2022, therefore, claims 1-13 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (Garcia; US 2014/0124044) in view of Bicknell (Bicknell; US 2011/0017840). 
As per claim 1, Garcia teaches a device comprising: 
a motion detector 12, see e.g. FIG. 1 and para. [0027], which is capable of producing a signal upon movement detection; see e.g. para. [0013]); 
a transformer connected to said motion detector through a plurality of wires (a transformer 24 connected to the motion sensor 12 through a plurality of electrical wires; see e.g. FIG. 1 and para. [0027]), after receiving said signal said transformer capable of applying a voltage (the disclosed transformed 24 is a 110VAC/24VAC transformer which means that the transformer is capable of applying a voltage of 24 VAC after receiving 110VAC the incoming signal; see also para. [0013] and [0026]); and 
a sprinkler valve connected to said transformer (the transformer is connected to a sprinkler valve; see e.g. para. [0026]), said sprinkler valve mountable to a sprinkler system (the sprinkler valve is in operative communication [or mountable] with a sprinkler [system, wherein the system can be interpreted to include the sprinkler and/or one or more additional components of the disclosed system of FIG. 1]; see e.g. para. [0038]), wherein at said voltage received from said transformer said sprinkler valve capable of allowing flow of water from a water supply to a plurality of sprinklers (the output [voltage] from transformer activates appropriate sprinkler valve to spray water, see e.g. para. [0013] and [0026], wherein water is allowed to be supplied from main sprinkler water line 34, see e.g. FIG. 1, wherein a single valve can control output to multiple or plurality of sprinklers; see e.g. para. [0032] and FIGS. 2-3). 
Even though the preamble is not limiting, it is submitted for the sake of compact prosecution that Garcia does not teach that the disclosed sprinkler device is used for anti-graffiti. 
Bicknell, however, teaches a graffiti prevention system for spraying water if motion is detected near desired surface, wherein the system includes one or more sprinklers for spraying water (see abstract and para. [0025-26]). Garcia and Bicknell are in a same or similar field of endeavor, therefore it 
All the component parts are known in Garcia and Bicknell. The only difference is the combination of the "old elements" into a single device or integrated by mounting them on a single unibody. 
Thus, it would have been obvious to one having ordinary skill in the art to mount the sprinkler valve and the transformer taught by Garcia into a single housing or unibody of a standard sprinkler system, since the operation of a sprinkler valve and/or the transformer is in no way dependent on the operation of the other parts or section(s) of the disclosed system of Garcia or Bicknell, and a transformer could be used in combination with sprinkler valve as a unibody structure to achieve the predictable results of faster execution of control signals, switching ON or OFF the disclosed valve since the cable length would be negligible when the transformer and the valve are attached together and/or easier manufacturing at a same facility.
As per claim 3, the anti-graffiti device of claim 1 as taught by Garcia and Bicknell, wherein Garcia teaches a transformer and a sprinkler valve as discussed in analysis of merits of claim 1 (see e.g. para. [0013] and FIG. 1) but fails teach that the said sprinkler valve can be a unibody with said transformer. 
All of the component parts are known in the reference disclosed by Garcia. The only difference is the combination of the "old elements" into a single device or unibody. However, it would have been obvious to one having ordinary skill in the art to mount sprinkler valve with said transformer taught by Garcia into a single element or unibody, since the operation of the transformer is in no way dependent on the operation of the sprinkler valve, and the transformer can be used in combination with the sprinkler valve to achieve the predictable results of faster execution of control signal transmission and 
Garcia and Bicknell are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for preventing application of graffiti to a surface as suggested by Bicknell (see e.g. para. [0009]). 
As per claim 8, a method comprising the steps of: 
mounting a device comprising a motion detector capable of producing a signal once movement is detected (a device 10  including a motion detector 12, see e.g. FIG. 1 and para. [0027], which is capable of producing a signal upon movement detection, see e.g. para. [0013], wherein the device is installed or mounted at a desired location; see e.g. para. [0005]); 
a transformer connected to said motion detector through a plurality of wires (a transformer 24 connected to the motion sensor 12 through a plurality of electrical wires; see e.g. FIG. 1 and para. [0027]), after receiving said signal said transformer capable of applying a voltage (the disclosed transformed 24 is a 110VAC/24VAC transformer which means that the transformer is capable of applying a voltage of 24 VAC after receiving 110VAC the incoming signal; see also para. [0013] and [0026]); and a sprinkler valve connected to said transformer (the transformer is connected to a sprinkler valve; see e.g. para. [0026]), said sprinkler valve mountable to a sprinkler system (the sprinkler valve is in operative communication [or mountable] with a sprinkler [system, wherein the system can be interpreted to include the sprinkler and/or one or more additional components of the disclosed system of FIG. 1]; see e.g. para. [0038]), wherein at said voltage received from said transformer said sprinkler valve capable of allowing flow of water from a water supply to a plurality of sprinklers (the output [voltage] from transformer activates appropriate sprinkler valve to spray water, see e.g. para. [0013] and [0026], wherein water is allowed to be supplied from main sprinkler water line 34, see e.g. FIG. 1, wherein a single valve can control output to multiple or plurality of sprinklers; see e.g. para. [0032] and FIGS. 2-3); 
actuating said sprinkler valve once said signal is produced from said motion detector (appropriate sprinkler valve is activated when a trespasser motion signal produced from the sensor; see e.g. para. [0013] and [0026]); and spraying of water by said sprinklers to one or more surfaces (water is sprayed by the sprinklers in the sprinkler zone, see e.g. para. [0013] and [0026], wherein one or more surfaces in the sprinkler zone or protected area would also sprayed on when the sprinkler is turned on). 
Garcia does not explicitly teach that the method is for preventing graffiti application on a surface and mounting an anti-graffiti device to a sprinkler system. 
Bicknell, however, teaches a graffiti prevention system for spraying water if motion is detected near desired surface, wherein the system includes one or more sprinklers for spraying water (see abstract and para. [0025-26]) and mounting an anti-graffiti device to a sprinkler system (an anti-graffiti device [see e.g. abstract] comprising one or more components [i.e. motion sensor 19 etc.] are mounted on a sprinkler system; see e.g. para. [0027-29] and FIGS. 1-2). Garcia and Bicknell are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for preventing application of graffiti to a surface as suggested by Bicknell (see e.g. para. [0009]). 
As per claim 9, the method of claim 8 as taught by Garcia and Bicknell, Garcia teaches prior to actuating said sprinkler valve comprising the step of triggering said motion detector through a moving object (the sprinkler valve is activated after the step of motion detector outputting motion signal by a moving object or trespasser; see e.g. para. [0013] and [0026]). 
As per claim 11, the method of claim 8 as taught by Garcia and Bicknell, wherein Garcia teaches a transformer and a sprinkler valve as discussed in analysis of merits of claim 1 (see e.g. para. [0013] and FIG. 1) but fails teach that the said sprinkler valve is a unibody with said transformer. 
All of the component parts are known in the reference disclosed by Garcia. The only difference is the combination of the "old elements" into a single device or unibody. However, it would have been obvious to one having ordinary skill in the art to mount sprinkler valve with said transformer taught by Garcia into a single element or unibody, since the operation of the transformer is in no way dependent on the operation of the sprinkler system, and the transformer can be used in combination with the sprinkler valve to achieve the predictable results of faster execution of control signal transmission and switching ON or OFF the disclosed valve since the cable length would be negligible when the transformer and the valve are attached together. 
Garcia and Bicknell are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine their teachings for preventing application of graffiti to a surface as suggested by Bicknell (see e.g. para. [0009]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, as applied to claim 1 above, and further in view of Kochelek (Kochelek; US 2017/0072237). 
As per claim 2, the anti-graffiti device of claim 1 as taught by Garcia and Bicknell, wherein Garcia teaches a transformer and a sprinkler valve as discussed in analysis of merits of claim 1 (see e.g. para. [0013] and FIG. 1) but fails to teach one or more fasteners and said one or more fasteners capable of attaching said sprinkler valve with said transformer. 
Kochelek, however, teaches one or more fasteners capable of attaching one or more components of disclosed system including water-based fire sprinkler system (see e.g. para. [0094]). . 

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, as applied to claim 1 or claim 8 above, and further in view of Brock (Brock; US Patent No. 4,985,638). 
As per claim 4, the anti-graffiti device of claim 1 including a transformer and a sprinkler valve as taught by Garcia and Bicknell but fail to teach that the transformer and the sprinkler and the transformer connect with said motion detector through an inductor, said inductor capable of inducing said voltage from said transformer. 
However, it would have been obvious to one of ordinary skill in the art that the disclosed valve or valves of Garcia and/or Bicknell are controlled by an inductor. For example, Brock teaches a plurality of inductive coils 42 and 48 (see e.g. the sole figure), wherein valves are turned on or put into operation when valves 44 and/or 50 are actuated when supply voltage is fed from rest of the circuit components especially feeding voltage (or current) from the transformer with windings 14 and 20 to eventually the inductor (see e.g. the figure and col. 3, lines 51-col. 4, lines 1-12). Similarly, it would have been obvious 
Garcia, Bicknell and Brock are in a same or similar field of endeavor, therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the inherent purpose of fast response time or remote operation. 
As per claim 12, it is interpreted and rejected as claim 4.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, Brock, as applied to claim 4 or claim 12 above, and further in view of Farouk et al. (Farouk; US 2017/0290137).
As per claim 5, the anti-graffiti device of claim 4 as taught by Garcia, Bicknell and Brock, except the claimed subject matter wherein the inductor is an iron core inductor. 
Farouk, however, teaches an inductor which has an iron core (see e.g. para. [0033]). Garcia, Bicknell, Brock and Farouk are in a same or similar field of endeavor, therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the inherent purpose of good mechanical strength in comparison with air core inductors.  
As per claim 13, it is interpreted and rejected as claim 5. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, as applied to claim 8 above, and further in view of Kochelek. 
As per claim 10, the method of claim 8 as taught by Garcia and Bicknell, wherein Garcia teaches a device comprising a transformer and a sprinkler valve as discussed in analysis of merits of claim 1 (see e.g. para. [0013] and FIG. 1), wherein Bicknell teaches an anti-graffiti device (see e.g. abstract and para. [0025-26]) as discussed in analysis of merits of claim 1 (or 8). Garcia and Bicknell, however, fail to teach the device further comprising one or more fasteners, said one or more fasteners capable of attaching said sprinkler valve with said transformer. 
Kochelek, however, teaches one or more fasteners capable of attaching one or more components of disclosed system including water-based fire sprinkler system (see e.g. para. [0094]). Kochelek does not explicitly teach the one or more fasteners [disclosed by Kochelek] capable of attaching said sprinkler valve with said transformer [disclosed by Garcia]. All of the component parts are known in the references disclosed by Garcia and Kochelek. The only difference is the combination of the "old elements" into a device by mounting them as single component using the fasteners. It would have been obvious to one having ordinary skill in the art to mount sprinkler valve with said transformer taught by Garcia into a single element using the disclosed fasteners of Kochelek, since the operation of the transformer is in no way dependent on the operation of the sprinkler valve, and the transformer can used in combination with the sprinkler valve to achieve the predictable results of faster execution of control signal transmission and switching ON or OFF the disclosed valve since the cable length would be negligible when the transformer and the valve are attached together. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, as applied to claim 1 above, and further in view of Coffman (Coffman; US Patent No. 3,297,254). 
As per claim 6, the anti-graffiti device of claim 1 as taught by Garcia and Bicknell, wherein Garcia teaches a transformer (see e.g. para. [0027]) but fails to teach that said transformer is an iron cored transformer.
Coffman, however, teaches a transformer which is an iron cored transformer (transformer 58 which is provided with iron core; see e.g. col. 6, lines 2-4). It would have been obvious to one of . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Bicknell, as applied to claim 1 above, and further in view of Bowers et al. (Bowers; US 2005/0087620).
As per claim 7, the anti-graffiti device of claim 1 as taught by Garcia and Bicknell, wherein the applied voltage is 24 VAC which is outputted from the transformer 24 and eventually received by sprinkler valve as highlighted in the reproduced figure 1 below. 

    PNG
    media_image1.png
    772
    642
    media_image1.png
    Greyscale

Garcia does not teach that said voltage applied is 120 volts. However, it is known in the art that a transformer can be used as an isolation transformer such that the same voltage (i.e. incoming 120 volts) is applied as output voltage. For example, Bowers teaches a transformer with a transformer ratio of 1:1 (see e.g. para. [0025-26]). Similarly, it would have been obvious to a skilled person that the disclosed transformer of Garcia is designed with 1:1 ratio such that applied 120 VAC volt is inputted (see e.g. para. [0028]) and the same voltage is outputted. Garcia, Bicknell and Bowers are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for an improved system using an isolation transformer which helps reducing or eliminating stray currents as suggested by Bowers (see e.g. para. [0027]). 

Response to Arguments
Applicant's arguments filed 121 have been fully considered but they are not persuasive.
Applicant argues that the feature of claims 3 and 11 are integrated into claims 1 and 8 respectively and the the examiner’s assertion that integration and modularization of said features would be obvious to a person having ordinary skill in the art which is not supported by the presented documents, supposedly representation of said state of the art. Garcia and Bicknell, in particular, are silent in any form of combining the said transformer and value into a unibody. None of the prior art references teach or suggest the anti-graffiti system as claimed where a singular device has a motion detector, transformer and a sprinkler valve and the device being mountable to a sprinkler system. See e.g. Remarks filed on 12/28/2021, page 2 of 3. 
Examiner, however, respectfully disagrees with Applicant’s contention. Examiner respectfully, submits that it would been obvious to one of ordinary skill in the art that the motion detector, transformer and sprinkler valve of the disclosed system of Garcia can be integrated into a single unit as discussed in analysis of merits of claim 1 since the operation of individual components is in no way dependent on the operation of the other parts or section(s) of the disclosed system of Garcia (or Bicknell), and a transformer could be used in combination with motion detector and sprinkler valve as unibody to achieve the predictable results of faster execution of control signals, switching ON or OFF the 
Therefore, the claim subject matter, of at least claim 1, does not define inventive step(s) and rejected as such.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.